11-1126
United States v. Aleynikov

                    UNITED STATES COURT OF APPEALS
                        FOR THE SECOND CIRCUIT
         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 16th day of February, two thousand twelve.

    PRESENT: DENNIS JACOBS,
                           Chief Judge,
             GUIDO CALABRESI,
             ROSEMARY S. POOLER,
                           Circuit Judges.


    - - - - - - - - - - - - - - - - - - - -X
    UNITED STATES OF AMERICA,
             Appellee,

                -v.-                               11-1126

    SERGEY ALEYNIKOV,
             Defendant-Appellant.
    - - - - - - - - - - - - - - - - - - - -X

         Upon due consideration, it is hereby ORDERED, ADJUDGED
    AND DECREED that the judgment of conviction is REVERSED on
    both counts and the matter is remanded to the district court
    for entry of a judgment of acquittal. An opinion shall
    follow in due course. The mandate shall issue forthwith.




                                 FOR THE COURT:
                                 CATHERINE O’HAGAN WOLFE, CLERK